UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-36687 XENON PHARMACEUTICALS INC. (Exact name of registrant as specified in its charter) Canada 98-0661854 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 200-3650 Gilmore Way Burnaby, British Columbia V5G 4W8 Canada (Address of principal executive offices) (604)484-3300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The number of registrant’s common shares outstanding as of November 30, 2014 was 14,181,333 XENON PHARMACEUTICALS INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2014 TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item 1: Financial Statements 1 Balance Sheets at September30, 2014 and December31, 2013 2 Statements of Operations – Three and Nine Months Ended September 30, 2014 and 2013 3 Statements of Comprehensive Income – Three and Nine Months Ended September30, 2014 and 2013 4 Statements of Changes in Redeemable Convertible Preferred Shares and Shareholders’ Deficit 5 Statements of Cash Flows – Nine Months Ended September30, 2014 and 2013 6 Notes to Financial Statements 7 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3: Quantitative and Qualitative Disclosures About Market Risk 26 Item 4: Controls and Procedures 26 PART II. OTHER INFORMATION Item 1: Legal Proceedings 27 Item 1A: Risk Factors 27 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 76 Item 6: Exhibits 77 SIGNATURES EXHIBIT INDEX 1 PART I. FINANCIAL INFORMATION Item 1.Financial Statements Xenon Pharmaceuticals Inc. Balance Sheets (Unaudited) (Expressed in thousands of U.S. dollars except share data) December 31, September 30, Assets Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable Prepaid expenses and other current assets Total current assets Deferred financing fees Property, plant and equipment, net Total assets $ $ Liabilities and Shareholders’ Deficit Current liabilities: Accounts payable and accrued expenses (note 7) Deferred revenue Total current liabilities Deferred revenue, less current portion Deferred tenant inducements Total liabilities $ $ Collaboration agreements (note 9) Contingencies (note 10) Subsequent events (note11) Redeemable convertible preferred shares: Series A Convertible Preferred shares, without par value; 1,205,761 authorized and 1,151,468 issued and outstanding at December 31, 2013 and September 30, 2014, respectively Series B Convertible Preferred shares, without par value; 1,028,806 authorized and 994,885 issued and outstanding at December 31, 2013, and September 30, 2014, respectively Series E Convertible Preferred shares, without par value; 4,370,920 authorized and 4,322,126 issued and outstanding at December 31, 2013, and September 30, 2014, respectively Total redeemable convertible preferred shares Shareholders’ deficit: Common shares, without par value; unlimited shares authorized; 1,344,627 and 1,349,591 issued and outstanding atDecember 31, 2013 and September 30, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated comprehensive income Total shareholders’ deficit $ ) $ ) Total liabilities, shareholders’ deficit and redeemable convertible preferred shares $ $ The accompanying notes are an integral part of these financial statements. 2 Xenon Pharmaceuticals Inc. Statements of Operations (Unaudited) (Expressed in thousands of U.S. dollars except share and per share data) Three Months Ended September 30, Nine Months Ended September 30, Revenue: Collaboration revenue $ Royalties 2 1 2 3 Operating expenses: Research and development General and administrative Total operating expenses Income from operations Other income (expense): Interest income Interest expense ) - ) - Foreign exchange gain (loss) ) Gain on write-off and disposal of assets - - 11 - Net income Net income attributable to participating securities Net income attributable to common shareholders $ Net income per share attributable to common shareholders: Basic $ Diluted $ Weighted-average shares outstanding: Basic Effects of dilutive securities: Stock options Subscription rights Diluted The accompanying notes are an integral part of these financial statements. 3 Xenon Pharmaceuticals Inc. Statements of Comprehensive Income (Unaudited) (Expressed in thousands of U.S. dollars) Three Months Ended September 30, Nine Months Ended September 30, Net income $ Other comprehensive income (loss): Foreign currency translation adjustment ) ) ) Comprehensive income $ The accompanying notes are an integral part of these financial statements. 4 Xenon Pharmaceuticals Inc. Statement of Changes in Redeemable Convertible Preferred Shares and Shareholders’ Deficit (Unaudited) (Expressed in thousands of U.S. dollars except per share data) Series A convertible preferred shares Series B convertible preferred shares Series E convertible preferred shares Common shares Additional paid-in capital Accumulated deficit Accumulated comprehensive income Total Shareholder's deficit Shares Amount Shares Amount Shares Amount Shares Amount Balance as of December 31, 2012 $ ) $ $ ) Net income for the year Cumulative translation adjustment ) ) Stock option compensation expense Subscription rights 73 73 Issuance of common shares on conversion of subscription rights 45 ) - Issued pursuant to exercise of stock options 94 ) 49 Balance as of December 31, 2013 $ ) $ $ ) Net income for the period Cumulative translation adjustment ) ) Stock option compensation expense Issuance of common shares on conversion of subscription rights 32 ) - Issued pursuant to exercise of stock options 19 (9
